internal_revenue_service department of the treasury washington dc person to contact eliana dolgoff badge no telephone number refer reply to plr-125952-00 plr-125956-00 date date number release date index number ust state a business a country a exchange fa country b exchange area aa sub1 plr-125952-00 ww xx yy date date date date dear messrs this is in reply to your letter dated date in which you request a ruling under sec_1_367_a_-3 of the income_tax regulations that based on the representations in the letter the exchange of shares by u s persons described below will qualify for an exception to the general_rule of sec_367 of the internal_revenue_code additional information was provided in a letter dated date and in a letter dated date the rulings contained in this letter are based upon information and representations submitted by the taxpayers and accompanied by penalty of perjury statements executed by the appropriate parties while this office has not verified any of the material submitted in support of the ruling_request it is subject_to verification upon examination facts ust is a domestic_corporation organized under the laws of state a ust is the common parent_corporation of an affiliated_group of companies that files a consolidated federal_income_tax return the consolidated_group is engaged in business a in country a ust has two classes of shares outstanding each of which is publicly traded on exchange ust has several different stock_options plans fa is a country b entity classified as a foreign_corporation for u s federal_income_tax purposes fa has one class of stock and its shares are publicly traded on exchange fa is engaged in business a through subsidiaries in area aa country a and other countries fa has owned directly and indirectly through its wholly owned domestic subsidiary sub1 a significant stake in ust for the last ww years currently plr-125952-00 fa owns together with sub1 approximately a xx economic_interest and approximately a yy voting interest in ust fa maintains two separate stock_options plans on date fa publicly announced an offer for a statutory share exchange the exchange in which ust shareholders would exchange their ust stock for fa stock fa and ust represent that the exchange will qualify as a reorganization under sec_368 on date fa and ust publicly announced that they had agreed to the exchange law and analysis the exchange of stock in a domestic_corporation the u s target company for stock in a foreign_corporation by u s persons is subject_to sec_367 which provides that the transfer of appreciated_property including stock by a u_s_person to a foreign_corporation in a transaction that would otherwise qualify as a nonrecognition exchange is treated as a taxable transfer unless an exception applies sec_1_367_a_-3 provides that the transfer of domestic stock by a u_s_person to a foreign_corporation in a transaction that would otherwise qualify as a nonrecognition exchange is treated as a taxable transfer unless the requirements of sec_1_367_a_-3 are satisfied sec_1_367_a_-3 requires the u s target company to satisfy the reporting requirements in sec_1_367_a_-3 ust the u s target company represents that it will satisfy the reporting requirements of sec_1_367_a_-3 additionally a transfer by a u s transferor that is a five-percent shareholder of the transferee foreign_corporation immediately_after_the_transfer will only qualify for the exception in sec_1_367_a_-3 if the transferor enters into a five-year gain_recognition_agreement as provided in sec_1_367_a_-8 the other sec_1_367_a_-3 requirements are as follows a u s persons transferring u s target stock must receive in the transaction in the aggregate percent or less of both the total voting power and total value of the stock of the transferee foreign_corporation taking into account the attribution_rules of sec_318 as modified by the rules of sec_958 for purposes of this test options and interests similar to options are treated as exercised and thus counted as stock for purposes of determining whether the 50-percent threshold is exceeded if a principal purpose of the issuance or acquisition of the options or similar interests was the avoidance of the general_rule under sec_367 fa and ust represent that u s transferors of ust stock will receive in the aggregate actually or constructively percent or less of both the total voting power and total value of the stock in fa in the exchange and that the percent threshold will not be exceeded even if all the stock_options convertible notes and exchangeable_shares in ust were treated as exercised and plr-125952-00 exchanged for fa stock in the exchange b u s persons who are officers or directors of the u s target_corporation or who are 5-percent shareholders of the u s target_corporation must own in the aggregate no more than percent of each of the total voting power and the total value of the stock of the transferee foreign_corporation immediately_after_the_transfer of the u s target stock taking into account the attribution_rules of sec_318 as modified by the rules of sec_958 fa and ust represent that u s persons who are officers directors or 5-percent shareholders of ust will own in the aggregate actually or constructively no more than percent of each of the total voting power and total value of the stock of fa immediately_after_the_exchange c the active trade_or_business test of sec_1_367_a_-3 must be satisfied the three requirements of the active trade_or_business test are as follows the transferee foreign_corporation or any qualified_subsidiary or qualified_partnership as defined in sec_1_367_a_-3 and viii must have been engaged in the active_conduct_of_a_trade_or_business outside the united_states within the meaning of sec_1 a - 2t b and for the entire 36-month period immediately before the exchange of u s target stock fa and ust represent that a qualified_subsidiary as defined in sec_1_367_a_-3 of fa will have been engaged in business a outside the united_states for the entire 36-month period preceding the exchange at the time of the exchange neither the transferors nor the transferee foreign_corporation and if applicable any qualified_subsidiary or qualified_partnership engaged in the active trade_or_business will have the intention to substantially dispose_of or discontinue the active trade_or_business outside the united_states fa and ust represent that neither the shareholders of ust nor fa including its qualified subsidiaries will have an intention to substantially dispose_of or discontinue business a the substantiality test in sec_1_367_a_-3 must be satisfied under the substantiality test the transferee foreign_corporation must be equal or greater in value than the u s target_corporation at the time of the u s target stock exchange see sec_1_367_a_-3 fa and ust submitted information and representations showing that fa’s value was greater than ust’s value including the value of ust’s options for a significant amount of the time prior to the announcement date from date through date ust’s market capitalization has been larger than fa’s market capitalization and fa and ust represent that there is a significant likelihood that this will be the case on the date of the exchange plr-125952-00 under sec_1_367_a_-3 the service may issue a private_letter_ruling permitting a taxpayer to qualify for an exception to sec_367 if the taxpayer is unable to satisfy all the requirements of the active trade_or_business test but is in substantial compliance with such test and meets all of the other requirements of sec_1_367_a_-3 taxpayers in this case request a ruling under sec_1_367_a_-3 that there is substantial compliance with the active trade_or_business test notwithstanding that fa may not be equal or greater in value compared to ust on the date of the exchange for purposes of the substantiality test the value of the transferee foreign_corporation must be reduced by the amount of certain prohibited_assets acquired outside the ordinary course of business by the transferee foreign_corporation or any of its qualified subsidiaries within the 36-month period preceding the exchange as provided in sec_1_367_a_-3 commonly referred to as the stuffing rule fa represents that the fair_market_value of fa including the value of stock of any qualified_subsidiary of fa and the value of an interest in any qualified_partnership will not include the fair_market_value of any asset acquired by fa a qualified_subsidiary or a qualified_partnership outside the ordinary course of business within the months preceding the exchange for the principal purpose of satisfying the substantiality test of sec_1_367_a_-3 fa also represents that the fair_market_value of fa including the value of stock in any qualified_subsidiary or an interest in any qualified_partnership will include assets producing or held for the production of passive_income as defined in sec_1297 formerly sec_1296 which assets were acquired outside the ordinary course of business within the 36-month period preceding the exchange only to the extent such assets were acquired in a transaction or series of transactions which was not undertaken for a purpose of satisfying the substantiality test of sec_1_367_a_-3 based solely on the information submitted and on the representations set forth above it is held as follows the transfer of the ust shares by u s persons in exchange for shares of fa will qualify for an exception to sec_367 sec_1_367_a_-3 and sec_1_367_a_-3 any u_s_person transferring ust shares who is a five-percent transferee shareholder as defined in sec_1_367_a_-3 will qualify for the exception to sec_367 only upon entering into a five-year gain_recognition_agreement pursuant to sec_1_367_a_-8 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion was requested and none is expressed or implied as to whether the exchange qualifies as a reorganization within the meaning plr-125952-00 of sec_368 in addition no opinion is expressed as to the reporting requirements of u s persons exchanging their ust stock for fa stock under sec_6038b and the regulations thereunder this ruling is directed only to the taxpayers requesting it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant in accordance with the power_of_attorney forms on file with this office copies of this letter are being sent to the taxpayers’ representatives sincerely charles p besecky chief branch office of associate chief_counsel international
